Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 1 of 13

Claim

To: Justice Lauri Selber Silverstein

 

BSA Bankruptcy Case
824 Market Street
6th Floor Tore.
Wilmington, DE 19801 4-27-2021 a
. c — 8
* : —- 5
“On my honor I will do my best a a
To do my duty to God and my country ae |
And to obey the Scout Law; ON a
To help other people at all times, - oa
To keep myself physically strong, mee 9
Mentally awake and morally straight.” - =

One of the first things a boy learns when he joins the Boy Scouts of America is the Scout
Oath. This promise is said at the beginning of every scout meeting. Little did 1 know when I

joined our local MET |linois at the beginning of the fall of 1984, just how much
these words would end up affecting my life.

I felt so excited in the beginning, every time I'd put on my scout uniform at home, before
the meetings, and looked at myself in the mirror. I saw a boy who felt confident because he

finally found a place to fit in, a place that embraced him for who he was. My life had been full
of struggles, which at times, had shattered my perception of the world.

Troop Mbecame a safe-haven for me. I felt wanted, accepted and loved. It was here I
learned about camping, hiking, cooking, surviving in the wilderness, how to perform CPR, what

to do if you get hypothermia, the best way to pitch a tent, what plants were edible, and most of
all, how to become a great leader of a team.

 

It took over 25 years of my adulthood to heal from the trauma of what my scoutmaster
stole away from my adolescence. I have wanted to share about what happened to me but the
memories had been too painful to deal with before. Two different times I have tried to contact

your organization. Each time though, I have stopped, afraid of reliving my own abuse, not sure
how I would be able to face that horrible situation again.

For so long, I was afraid that public would confuse my sexual identity with my sexual
abuse. I always knew I was gay, even before the abuse began. Yet, our society has a cruel way
of punishing the victims of abuse, especially males. 1 even heard in my own family the words,
“Did the abuse affect you?” I was afraid that people would think the abuse caused me to be gay.

1
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 2 of 13

This is the furthest thing from the truth. I believe the opposite in fact, that my being gay caused
the abuse.

I blamed myself for years and hated who I was sexually. I felt that somehow my
Scoutmaster knew I was gay and took advantage of me because of my sexuality. I went as far to
even “make” myself become straight during my early college years and almost got married to a
woman. I did this because I couldn’t separate who I was as a gay man from who | was as a
sexual abused victim. Those two parts of my personality were intertwined and I hated them
both.

I also had a weakness of trying to please people, living up to their expectations of who I
should be. In a society where being gay is viewed at by some people with such disgust, I was
afraid that if [ told my story, people would actually think I] deserved what happened to me at the
hands of my Scoutmaster since I am gay.

I officially came out of the closet in the spring of 1996, and surprisingly, it was one of the
easiest things I ever done. But the journey of self healing from the abuse was far from over. I
went through many years of counseling, both with professionals and through my own research
and reading of sexual abuse healing books. It is a journey I am still on, trying to figure out who I
am, and how I can heal more and more each day. But no longer will I remain silence.

Our society teaches the victims of sexual abuse to remain silent, to not talk about what
happened to them, to not shame their families, to not make people feel uncomfortable, and in
turn, to remain victims. I am writing this story to break that silence. I will no longer be society’s
victim for I AM a survivor. I no longer care what people think about me being gay, or how the
abuse corrupted me. People can think what they want. What happened to me is a reality that
people are too afraid to deal with and the tragic thing is that it is still taking place everyday with
other children.

I am finally contacting your organization for two reasons. One, by sharing what I have
lived through during the horrors of my own abuse, I am hoping that other survivors will find the
strength to not be afraid anymore to talk about their pasts and begin the healing process. I am
hoping that by sharing my story, parents, grandparents, teachers, or anyone else who works daily
with a child will be able to educate themselves on the signs of child abuse. I had four years of
my adolescence taken away and yet, no one in my family had any clue what was happening to
me. I know my mother still carries guilt to this day from not being able to protect her boy from
the evil | was exposed too. The thing is I was great at hiding this horrible part of my life from
everyone.

Secondly, let me state this...1 was only two merit badges away from being Eagle
Scout...two...I had pledged to myself when I joined my troop in 1984 that 1 would become an
Eagle Scout, but since I put my Scoutmaster in jail during the winter of 1991, my little
hometown shamed me. No troop stepped forward to welcome me. No one...even though my
story made the local newspaper many times. I felt abandoned by the BSA organization for years,
even though I gave so much time to it from the age of 11 until I was 17. I was even inducted into

2
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 3 of 13

the Order of the Arrow. I couldn’t understand how I could have been so embraced in one
instance and shunned the next.

Now here I am, a 47 year old man, a father of two adopted sons, a Special Education
teacher who made it his career to fight for those who might not have a voice, who is now looking
backs on his life wondering how things would have been different if he would have been able to
become an Eagle Scout like he had wanted. It is one of my biggest regrets.

For the record, not only do I blame my Scoutmaster, who was the sick, twisted freak who
took advantage of a confused adolescent, and used him for his own disgusting, sexual pleasures,
but I also blame the Boy Scouts of America for not protecting me. This shouldn’t have
happened, not to me, not to anyone. What upsets me the most is that I saw the online documents
that showed that once he was arrested, the mark in No Longer Able to Volunteer paperwork
because of homosexual encounter...how dare they think it was just a gay thing that happened. I
was 12 when the abuse started, a child, and yet my local organization labelled what he did to me
as just some homosexual experience. I am still trying to wrap my head around the fact that NO
ONE for the local organization council region contacted me, ever, to apologize, even though I
wrote them a letter 2 years ago! Even now, I still feel shunned...I feel like my scoutmaster got
off so easier. They gave him a plea deal, I never got to go to trial to confront them, the Catholic
church where our meetings were held, nor the BSA for allowing this monster to abuse me. The
emotional scars I live with still haunt me.

The silence HAS to be broken. The BSA must know and take responsibility for what we,
the victims, go through. No one deserves to be abused...no one. I can only hope that by sharing
my story with you, I can save another soul from the years of torment I put myself through...Let
me be a voice to help end this violence...And together, we can be survivors, not victims...

Let close by saying this, 1 LOVED being a Boy Scout, I really did...minus all the horrible
abuse I suffered thru...I truly felt honored everytime | put on that uniform and step out into the
community, every time I pitched a tent, every time I learned more about nature...being a Scout
brought so much joy to my life...and yet, it took away something from me that was supposed to
be special...my youth...my innocence...I can never get those back because of the horror I lived
through.

 
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 4 of 13

The Boy Within

No one knows the boy within,
Whose body is pushed onto the bed,
He is told not to tell because no one would believe,
He is being molested by the man he calls Dad.

No one knows the helpless boy within,
Whose quiet tears yearn to be heard,
While the man crawls on top,
Touching him all over with hot, sweaty hands.

No one knows the frightened boy within,

Whose bleeding heart weeps from agony,

Realizing that there is no place to escape,
As the man presses himself harder onto him.

No one knows the violated boy within,
Whose lifeless body is penetrated to the soul,
As the man tells him that it’s all his fault,
Grunting his lust into the boy’s ears.

No one knows the wilted boy within,
Whose tired legs limp towards the bathroom,
So he can wipe the soiled stains from his skin,

As the man says, “Hurry up and get dressed.
Your mother will be home soon.”

No one knows the abused boy within,
Whose happy childhood has been stolen,
Never learning how to love life,
Since his spirit has been broken.

No one knows the little boy within,
Whose body grows up to be a hollow man,
No one, that is, except for me,

For I am the boy within.

at the begimning of my healing
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 5 of 13

SURVIVOR

I no longer taste your cigarette breath

That used to be forced upon my lips,

As your mouth consumed my youth,
Raping my innocence with your forked tongue,

It’s taken me over 15 years to no longer be your victim,
Now I dance without fear and sing with all my heart,
Even though I’m covered with scars,

Some running very deep,

Hiding the bolts I used to piece myself back together,
And at times, I know, [| move more mechanical
Than Darth Vader, himself, but I still have my spirit,
You weren't able to molest that away,

For there is some good left in me,
I can breathe with my own lungs,
Because I was able to move on without the self-pity,
I learned to forgive myself and it released me from the past

The one you tried to mold for me,
With your hot, sweaty hands and flaccid manhood,
I wasn’t the weak one, you were,
And those sick, twisted kisses will no longer haunt me,

I finally woke up and realized
I can survive without you,
I'll create a new dream,
And finally start to live...

While on my healing journey
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 6 of 13

My Story

Preface of what I am sharing:

*This is a statement I wrote at the age of 17 while in the Dominican Republic. I was
asked by my lawyer friend, Salvador, who I stayed with for 2 week before coming home to put my
scoutmaster in jail, to write down my experience on paper. I remember that day so clearly. He
was on his way to work and told me when he came home he wanted to read about my life story of
abuse...and so, I opened up finally and wrote..and boy did I write! A warning though, I talked
about the things I went through in a very real and graphic way...it was the first time I actually
put the pen to paper and bared my soul so rawly...Jt was also 28 years ago, and some of my own
spiritual and political beliefs are different today from the 17 year ald that wrote this... was asked
to share this because people say | have a gift...that I can touch their lives with my writing...if you
choose to read this, I hope you don't feel sorry or pity me. I find this paper to be very uplifting
and positive. It shows where I was at during a time I wanted to change my life and put an end to
a horrible situation I lived through. I am sharing this 28 years later as a way for people to truly
see not only how much as changed within me since that time....but also how much of my core
spirit is basically the same../ received this in the mail a few months ago from Salvador, he sent it
to me after finding it in a stack of papers he had kept for over 20 years...{t's amazing to hold the
11 sheets of handwritten paper in mv hands... had last seen this 28 years ago in the Dominican
Republic...talk about life coming full circle...1 truly believe these words to myself came back at a
time when I needed to hear them...1 can't believe I wrote this as a 17 year old voung man, just
having told only a few days before about my abuse for the first time...then again, I guess it shows
that I always had this fighter spirit in me for the greater good... look back on that kid and lam
so very proud of him for sitting in that Dominican apartment and writing this paper that
day...again, if vou take the time out of your life to read this, [ truly thank you...)

Let’s begin...

It is really hard to start. I think everyone has an event in their past they have tned to
forget. I realize now I can't keep this inside of me any longer. I am dying inside and it 1s about
time something must be done. I can't be caged anymore, controlled, and I must stop living this
lie. The past four years I have hated the question, "How are you?" I always answered, "just
fine" but my smile has been only skin deep. Inside of me is a tiger, a different person...well, not
really different, but the real Pe who was lost four years ago. Some people might
not understand why I would keep the problems | have inside me for four years, but looking at my
life situation, one can see that I do have good reasons. This is the story about that problem, how
it happened, why it happened, when and where it happened, and of course, who it happened with.
This is my story about sexual abuse.
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 7 of 13

If we turn back the clock of time, a little ways back before it started, and find a younger
EE < can sce just how life had been treating him so far. When I was five
years old, my parents got a divorce, and I had to deal with living in two homes. I never blamed
my parents, though, because they were better apart then together, and I always loved them both.

I got used to having two homes, yet all that changed when I was 8 years old because my father
was killed in a plane crash. This was a shock to my system as I lost the only man figure in my
life. 1 became very dependent on my mother I think because I was so afraid of losing her too.
She had a boyfriend but he never showed any real feelings towards me. By 4th grade school was
going great and I had a good group of friends. We were the best of friends all of 4th, 5th and 6th
grade...times I will forever cherish. Times when I look back on my childhood and can think of

playing Star Wars, Gi-Joes, He-man, etc. I ver: my life. We were like the

friends from that movie Stand By Me.

But all this changed, I made the mistake in 7th grade to switch to a private Catholic
school. Maybe since I was so religious at that time in my life, 1 wanted to somehow feel closer
to God? I am not sure, but the kids treated me like I was a nerd, an outcast. I tried out for
football but that only made matters worse. My heart started to break. This was supposed to be a
catholic school but the kids were like wild monkeys. They threw all my books down the
hallways, slam-dunked my glasses in the garbage, stepped all over my jacket, stole my football
jersey, put buring cream in my jock, threw my gym clothes in the girls locker room, tripped me,
but most of all, made me feel like I wasn't wanted.

I made the decision that next year for 8th grade I would go back to my public school.
During 7th grade, I also had another scare, my mother had a gallbladder operation and almost
died. She was in the hospital for over 6 weeks, struggling for her life. This too added more
stress on me. Well, my mom got better and our lives went back to as normal as it could But just
when things started to look good for me, as summer vacation came and I was finally free of that
catholic school, things got worse.

Since the 4th grade, I had been involved in the program, the Boy Scouts of America.
They had taught me how to camp, cook on open fires, tie knots, and just have fun in the
wilderness. I had become really good friends with the scoutmaster, Harold Eugene Davis. He
was an unmarried man and the boy scouts were his life. I often went to him to talk when I had
problems with school or just needed someone to listen to me. It was almost like the relationship
] had with my mother, but it was different because it was the first man since my father's death
who actually cared what I had to say. For me, it was almost like having a father again. Who

would have ever thought that this 2s going to be the person to hurt me the

most, the person who was going to sexually abuse me.
 

Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 8 of 13

It started that summer vacation between 6th and 7th grade. The troop had been working
on first aid during the school year and everyone was ready to change activities. It was a hard
choice because the following year we had worked on pioneering, but many of the boys had quit
and we didn't know if we should do pioneering again or start something new. ame up
with a good idea. During the time of first aid, he had been telling us about Indians and Naive
American dancing. It was always interesting to hear about the first "real" Americans. He said
there wasn't no reason why we couldn't work on pioneering but we could also learn the indian
dances, make costumes, and perform for people or march in parades. Everyone was excited and
thought that was cool. We decided to lear the Buffalo dance and began work on our costumes.

I really didn't have the materials at home for a good costume and called up i to
see if he could help me. He said he had a costume that didn’t fit him anymore and that I could
come over and he could hem it to my size. | thought that was great and rushed over to his house.

It was a blue costume, baby blue to be exact, with bead designs on the tunic and a flower design

 

I told myself 1 would just forget about it but | couldn't. Everytime I went over to his
house to work on the costume, he had me do the same thing and every time, he touched me more
and more. I couldn't wait for the costume to be finished because I knew that once it was done, he
wouldn't have any reason to touch me. The summer went on and 8th grade was about to begin. I
was home andiiicalled me and said that a few of the boys wanted to go camping at
Crow Valley the next weekend, and he wanted to know if I could go. I said fine. I always liked
to go camping with the troop. The Friday when he came to pick me up I saw there wasn't anyone
else in the car. I asked him who we were going to pick up next but he told me no one else could
make it, they all cancelled at the last minute. My heart fell through the floor. When we got to
the camping grounds and were finally set up, I headed for the swimming pool and arcade area for

   

 
Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 9 of 13

 

Eighth grade year was terrible. All of my public school friends didn't talk to me
anymore, no one did. I was still a nerd. I ate by myself at lunch and stood up against a wall by
myself everyday at break time. I walked home by myself. I felt like no one cared. Did they all

see me as dirty as I saw myself? | was even attacked and beat-up by eight guys for no reason at
lunch. My home life wasn't any better. My sister was out of control and always fighting with
my mom. I started just staying in my room most of the time, listening to music, crying about the
secret in my life. I had become the senior patrol leader of the troop, in charge of helping to plan
the meetings and campouts. This required me to go over tof house weekly. I knew
what was going to always happen there but I felt I owed it to the troop. After all, the scout law
does say, "A scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful,
thrifty, clean, brave and reverent.” I hated [i now and BB ated me.

Freshman year in high school was the same but a little better. I became involved in my
church teaching Sunday school, got a job at Prince Castle, and didn't do anything really with the
scouts anymore. I was trying to "run-away" I guess but I was still living in fear. My mother and
sister had a big blow-up and my sister moved out. I felt like my family was falling apart and I
saw how sad my mom was over dealing with my sister. I knew I couldn't tell her what
had been doing to me, I didn't want to break her heart more that it was already broken. People at
school now started calling me "gay" and "faggot", the new words for really putting people down.
That also was killing me inside. 1 was being made to do so called gay things with someone, |
didn't want to, but my body felt like a piece of trash, I felt so sick and dizzy all the time inside. I
felt God was ashamed of me because what I was doing was wrong, especially when it was with
someone I trusted so much. {had me do the most disturbing things to me. By now, he
had touched every inch of my body and our times together didn’t just include hand-body contact.
He now raped me over and over and over again. It hurt so much and I asked him please don't, I
hated it. But he would always do it to me every time I went over to his house. I went there out
of obligation because my mom often told me to go there and visit him or call him, that he was so
good to me and had always been there the last four years of my life. She had no idea how much

9
 

Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 10 of 13

1 hated him, she thought he treated like a son. I couldn't stand it! Here she thought she was
sending to someone who was goed for me, if she only knew what I felt. But I had to keep the
secret from her, she didn't know how dirty my body was!

10th grade in high school was very busy. My sister got pregnant and had a baby, my
mom and her boyfriend bought a new house, I got my very own Sunday school class to teach,
and { had an awesome group of friends with the people 1 worked with. People also quit calling
me names in high school as well. The abuse still went on but now because I had a very busy
schedule away from[it only happened once or twice a month. I knew I had to do
something because my blood pressure was 154 over 95, too high for a normal 15 year old. Sol
then decided to make the ultimate run away plan. The next next I decided I would become a
foreign exchange student, to go to a new country and live a new life, away from HEE and
hopefully finally feel free for at least one year of my life. I started to do all the paperwork. The
months went on and my family told me how proud they were that I was going to do something
like that. The abuse still continued as well. I spent New Year's Eve 1990 being molested and
raped at his house.

But somehow my escape plan fell into place and on August 15th, 1990, I left my home
for the Dominican Republic. I was free iim was finally free of his abuse, and I could
just try and focus on being an exchange student in a new country. Six month later, my mom
called me on Christmas day and told me that jwanted me to call him collect. My heart
raced. She often wrote in her letters to write or call him but I had only written him once the
entire 6 months | had been here, and that was to write him and tell him 1 was becoming a priest.
For some reason I picked up the phone after I talked to my mom and dialed his number. When |
heard his voice again, a bomb exploded inside of me. He had the nerve to tell me that he tried
what he had been doing to me with another boy. That boy wrote him a blackmail letter
demanding money but he said he worked everything out with him and that he closed down my
old boy scout troop. He quit being a scoutmaster. The next day I felt like world war three was
going inside my brain. All I thought was about the times of being abused by him and his voice
telling me it was my fault, that I wanted it, that I asked for it. All that ugly dirt was back in my
head, all those feelings again of feeling like I was trash. | finally realized that I needed to tell to
get this out of my life and feel free. The troop didn't need him anymore and I knew that even
though it would hurt them to hear what he had done to me, I knew that my family would be
behind me.

For the first time in my life I wasn't scared, I didn't feel like I was under his control
anymore. I also knew that it wasn't my fault. A 42 year old man had used, abused, molested and
raped a 12 year old boy for almost 4 years of my life, over 60+ times just to make his own body
feel good. I also realized that this man truly has a problem. He didn’t just do it to me but did it

10
 

Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 11 of 13

to someone else when I wasn't there. 1 knew if I tried to try and run away again he would find
more boys for his pleasures. First, I told my host mother, then the A.F.S. people, and now things
are a lot better. 1am on my way home. It is 1991, a new year, a time for a change. I know I|
have a long road ahead of me. I have to break the news to my mom, Maureen, and | know it is
going to break her heart. This will be the hardest thing I know I must do. Then all the court
things that are to come too, I know this may take many months before I will be able to even
begin to put all this behind me.

I do know that | want this man put away for many years. I want to go back to my life. I
am still a good student and I think a university will be calling me. I think when high school is
finished I'll be majoring in social work. 1 do want to someday find real love and get married. |
will be the best dad a child could ask for because I know what it is like to hurt some much and [
know how | can teach a child to not let himself feel the way I did. 1am on my way home. Home
to my real family. I know what happened wasn't my fault. He used me. I know I want this gone
from my life. ] am ready to fight and for the first time in my life I feel strong. That dirty feeling
has been washed away. I know this man has a very big problem, not just with me, but with
young boys my age. I want him convicted of child sexual abuse, put away in prison for many
years, and also have treatment.

I am mad at the Boy Scouts of America. I feel they are partly to blame for what
happened to me too. I don't think any adults should be left alone with boys they are not related
to. They need to be held accountable for what they allowed my Scoutmaster to do to me.
Meetings should never take place at anyone's house and if only one or two boys show up, the
meeting should be canceled because this makes it easier for a perverted person to get what he
wants. I realize that 1 am not alone anymore. I want more education put into the scouting
program and in schools about abuses, not just sexual but verbal and physical. If children are
aware what these are then if it happens to them, they will know it and tell. I also hope that
parents really become aware of these abuses too. They should learn the possible signs of abuse
so they will be able to detect it in their children. No one deserves to be someone else's toy!

This is happening to millions of frightened young children across the United States and it
must stop now! But I am not that frightened little boy anymore, I am a man who is ready to take
on the world! I am ready to share my story about what it is like being a victim of abuse. I know
I am someone who has experienced a very hard and difficult life. I am a person who has suffered
a lot and felt a lot of rejection. I want that man who hurt me put away, and I know that { might
also need counseling as well. I feel I need it and the court should pay for it. My family should
be given something for all the pain I went through and they went through because of the abuse. [|
want more organizations set up for victims of abuse, I want everyone to get the help they
deserve, | expect more education about all the abuses out there put into all the schools and all

11
os

Case 20-10343-LSS Doc 2779 Filed 05/03/21 Page 12 of 13

child organizations. ] want to extend my hand and let anyone being abused to know that they are
not alone. No one deserves to feel like their body is trash. If we are truly the United States then
why don't we unite and fight this? Maybe people don't realize the damage that is being done to
our future generations. How can this world be run by frightened, suffering people? The only
thing I get from our government is making money and building more bombs. What about the
children? When are we truly going to invest in our children? Don't we deserve the chance to
live and free ourselves from this problem? If you haven't been abused then you have no idea
what it feels like to hate yourself for something that isn't your fault. If people start truly caring
about each other a little more then the world would truly be a better place to live. We have got to
stop hurting each other. I want all the hurting to end. I refuse to ever feel the way I felt again or
let anyone else also! 1] don't know about the rest of the world but | kno vis
ready to fight and win!! Someday I will make sure that peace, love and happiness are always
there for our children, for all the victims of abuse!

My name Tit | am 17 years old, and | am finally on my way home, to
face my past and start living my life again!

12
nn:

 
  

Please
Recycle

 

 

 

 

 

 

 

 

PRIORITY? eras
MAIL |e
I
l
Retail | a
oI A
rigin: 61270 uy .
362080470-08 | | B
:
— 2.50 Oz : el
1006 | H
a:
e012 7 The Hot able schioe be i
| Aur? Ser SF/verstery) $s
BSA Bonk puptey Case - :
WN | Oe eee |
4 G OO : a
a0 Wilning-ter, DE (990 | i

| a

VISIT US AT USPS.COM?
| ORDER FREE SUPPLIES ONLINE a

Tyveke
What's Inside!™

 

-DuPont™
-Protect
